                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 DAVID KANEFSKY, Individually and on
 Behalf of Others Similarly Situated,
                                                                      18-cv-15536
                Plaintiff,

        v.                                                             OPINION

 HONEYWELL INTERNATIONAL INC.,
 DARIUS ADAMCZYK, and THOMAS A.
 SZLOSEK.,

                Defendants.

       WILLIAM J. MARTINI, U.S.D.J.:
        This putative securities class action arises out of Defendant Honeywell International
Inc.’s purportedly false and misleading statements regarding asbestos-related liabilities. The
matter comes before the Court on Wayne County Employees’ Retirement System’s
(“WCRS”) motion for reconsideration, ECF No. 81, of the Court’s December 16, 2019
Opinion and Order, ECF Nos. 75-76. For the reasons set forth below, the motion is DENIED
and WCRS is DISMISSED from this suit.
 I.    BACKGROUND
        The relevant facts of this case are set forth in the Court’s December 16, 2019 Opinion
(“December Opinion”), ECF No. 75, familiarity with which is assumed. As relevant here, on
August 19, 2019, attorneys from Levi & Korsinsky, LLP (“L&K”) moved to substitute WCRS
as the lead Plaintiff in this action, hoping to replace Plaintiff Charles Francisco. ECF No. 48.
L&K previously represented Mr. Francisco and had successfully moved for him to be
appointed as lead Plaintiff. ECF Nos. 5, 13-14. On September 10, 2019, the law firm of Kahn
Swick & Foti, LLC (“KS&F”) filed an opposition on Mr. Francisco’s behalf. ECF No. 55.
With the opposition, KS&F submitted a declaration from Mr. Francisco noting that, contrary
to L&K’s representations, “[a]t no point did [he] agree to withdraw as Lead Plaintiff.” ECF
No. 55-2 ¶¶ 2-4. Instead, he was seeking new counsel due to his objection to L&K’s proposed
fee arrangement. Id.
       The Court denied WCRS’s motion to replace Mr. Francisco and granted KS&F’s cross
motion, ECF No. 57, to replace L&K as class counsel. See December Opinion at 2-3. In
doing so, the Court analyzed three emails L&K submitted as evidence of Mr. Francisco’s
unwillingness to serve as lead Plaintiff, finding:
       First, Francisco’s statement that “I don’t think there is any reason to continue”
       is presented without any context. Not only does L&K fail to include the email
       Francisco was responding to, but the entire remainder of the email is redacted.
                                               1
          Given the disagreement over attorney’s fees, Francisco was likely ending fee
          negotiations, not his entire involvement in the lawsuit. Further, Francisco’s
          failure to respond to the May and August Emails, after fee negotiations faltered,
          is not a sufficient expression of his desire to be relieved as lead
          plaintiff. . . [T]he fact that Francisco never signed and returned [L&K’s
          proposed] declaration indicates Francisco never wanted to be relieved as lead
          plaintiff. His signed [and submitted] declaration supports that conclusion.
December Opinion at 2 (citations omitted).
    II.   DISCUSSION
        WCRS now moves for reconsideration, arguing the Court had an erroneous
understanding of the facts in light of the redacted version of emails it previously considered.
Mot. at 2. WCRS now submits unredacted copies of its communications with Mr. Francisco
for the Court’s consideration, without supplying a copy to KS&F.
          A.     The Emails Are Privileged
       L&K previously “provided a redacted version of its email correspondence with Mr.
Francisco out of a concern over revealing attorney-client communications.” Mot. at 1. L&K
now submits unredacted versions of those communications without any analysis of how the
aforementioned concerns no longer apply.
        The attorney-client “privilege belongs to the client, and only the client may waive it.”
Haines v. Liggett Grp. Inc., 975 F.2d 81, 90 (3d Cir. 1992), as amended (Sept. 17, 1992). The
privilege applies to (1) communications by a client (2) to a member of the bar (3) that “relate
to a fact of which the attorney was informed by his client, without the presence of strangers,
for the purpose of securing primarily either an opinion on law or legal services or assistance
in some legal proceeding . . . .” George v. Siemens Indus. Automation, Inc., 182 F.R.D. 134,
139 (D.N.J. 1998) (citing In re Grand Jury Investigation, 599 F.2d 1224, 1235 (3d Cir.1979)).
        Here, the privilege applies because the communications at issue relate to facts L&K’s
attorneys were informed of for the purpose of securing legal services or assistance in this
proceeding. See id. There can be no reasonable dispute that Mr. Francisco only sent the
communication because of this lawsuit (i.e., communicated for the purposes of receiving
assistance in a legal proceeding), that Mr. Francisco was a client or potential client (at least
for the purposes of gaining lead-plaintiff status), and that L&K attorneys are members of the
bar. Further, the communications undeniably relate to facts Mr. Francisco told L&K for the
purpose of receiving legal services (e.g., stock positions and his view of the suit). See
Francisco_54. Accordingly, the attorney-client privilege applies.
      L&K failed to provide any analysis of potential waiver. Instead, after losing last round
of motions, its concerns for the attorney-client privilege simply dissipated.1 As the Court



1
  Even more troubling, in arguing for reconsideration, L&K misquotes both the communication at
issue and the December Opinion. Compare Mot. at 2 (“Mr. Francisco said that he ‘[didn’t] think
there [was] any reason to continue the litigation’” (purportedly quoting December Op. at 1)) with
                                                 2
cannot reconsider the December Opinion based on privileged communications, the Motion is
DENIED.
       B.      The Unredacted Emails Do Not Warrant Reconsideration
       Even if the Court were to consider the communications at issue, the only evidence
L&K points to is the April 23, 2019 Email (“April Email”) discussed in the December
Opinion. See Francisco_54. While the Court’s assumptions regarding the redacted portions
of the April Email were not entirely accurate, the single statement cited by L&K indicating
Mr. Francisco wanted to end his involvement in this suit was based on a mistaken view of the
law. See id. In fact, L&K’s reply explicitly corrected Mr. Francisco’s understanding, which
was the primary reason for his request not to continue litigating. Id. Somewhat disturbingly,
L&K still moved to replace Mr. Francisco without receiving his approval.
       The Court will not overturn the statutorily mandated plaintiff selection process based
on a single statement made during contentious fee negotiations, grounded in a
misunderstanding of law and articulated by a lay client before receiving the advice of counsel.
Mr. Francisco’s strenuous opposition to L&K’s motions indicate that he has every intention
of serving as a responsible class representative.2 For this alternative reason, the motion is
DENIED.
III.   POTENTIAL INDIVIDUAL CLAIMS BY WCRS
       In its December 16, 2019 Order, the Court required WCRS to “notify the Court if it
intends to continue litigating this case on an individual basis.” ECF No. 76. WCRS failed to
do so. Accordingly, WCRS is DISMISSED from this suit. Of course, WCRS may seek to
opt-out of the class at the appropriate juncture.
IV.    CONCLUSION
    For the reasons set forth above, WCRS’s motion for reconsideration, ECF No. 81, is
DENIED and WCRS is DISMISSED from this suit. An appropriate order follows.




                                                        /s/ William J. Martini
Date: February 19, 2020                                 WILLIAM J. MARTINI, U.S.D.J.



December Op. at 1 (“Francisco sent an email to an L&K attorney which included the statement ‘I
don’t think there is any reason to continue.’”).
2
  L&K also argues that “the class will confront significant difficulty at the class certification phase of
the litigation” if Mr. Francisco is not replaced but fails to identify any manner in which Mr. Francisco
actually puts the class’s interests at risk. Mot. at 2. Once again, a temporary desire not to continue
litigating—based on a mistaken view of the law held before receiving his attorneys’ response—does
not sufficiently evidence that Mr. Francisco will not adequately protect the class’s interest.
                                                    3
